--   --··--------·------   - -- ·---·-·--··--··-------




DISMISS: Opinion filed January 15,2013.




                                                   In The
                                      <!rourl of 1\ppeals
                           lliifth, 1llistrid of wexas at 1llallas
                                         No. 05-12-00408-CV


                                  PAUL DEVEREAUX, Appellant

                                                     v.
                              CLARNEICE DEVEREAUX, Appellee


                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. DF-11-16774-R


                                MEMORANDUM OPINION
                            Before Justices Bridges, O'Neill, and Murphy
                                     Opinion By Justice Bridges

        By order dated May 23, 2012, the Court granted appellant's motion to stay to allow the parties

to finalize settlement documents. On July 25,2012, the Court reinstated the appeal. On that same date,

the Court notified the parties by letter that if the Court did not receive a motion to dismiss the appeal

within ten days, the appeal would be dismissed because the parties had reached a settlement.

        As of today's date, the Court has not received any further correspondence from the parties.

Accordingly, on the Court's own motion, we dismiss the appeal. See TEx. R. APP. P. 42.3(c).




                                                            DAVID L. BRIDGES
                                                            JUSTICE
120408F.P05
       ..
-~------- ~~~~ ....   ~-·->--··--------




                                                     C!rourt of 1\ppeals
                                          lF.ift}f 1llistrict of IDexas at 1ilallits

                                                       JUDGMENT
            PAUL DEVEREAUX, Appellant                              Appeal from the 254th Judicial District
                                                                   Court of Dallas County, Texas. (Tr.Ct.No.
            No. 05-12-00408-CV                V.                   DF-11-16774-R).
                                                                   Opinion delivered by Justice Bridges,
            CLARNEICE DEVEREAUX, Appellee                          Justices O'Neill and Murphy, participating.


                        Based on the Court's opinion of this date, the appeal is DISMISSED.

                  Subject to any agreement-between the parties, it is ORDERED that appellee, Clameice
            Devereaux, recover her costs of the appeal from appellant, Paul Devereaux.




            Judgment entered January 15, 2013.




                                                                   DAVID L. BRIDGES
                                                                   JUSTICE